Citation Nr: 1702017	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for neuropathy of the left brachial plexus.

2.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to September 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

At the November 2015 Board hearing, the Veteran testified that he had trouble bathing and clothing himself due to the service-connected left upper extremity disability.  The Board finds that the issue of entitlement to special monthly compensation based on the need of regular aid and attendance has been reasonably raised by the evidence of record and is part of the claim for an increased rating.


REMAND

The Veteran last underwent VA examination for the left upper extremity and psychiatric claims in September 2010.  At the November 2015 Board hearing, the Veteran essentially testified that each of those disabilities had increased in severity since the prior VA examinations.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The Board finds that updated VA examinations would be helpful in properly identifying and delineating the Veteran's service-connected neurological and psychiatric symptoms, and regarding whether he is in need of the aid and attendance of another person due to service-connected disability.  

In addition to the Veteran's service-connected disabilities, the evidence shows that the Veteran additionally has significant nonservice-connected disabilities.  The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that completion of a vocational opinion would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA neurological examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the neuropathy of the left brachial plexus.

(b)  Concerning the neurological findings, the examiner must state what nerve or nerves are affected and whether there is complete or incomplete paralysis of each nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.  Any relevant muscle atrophy should be identified.

3.  Schedule an appropriate examination or obtain an opinion from an appropriate physician, including the above examiner, that addresses the Veteran's entitlement to aid and attendance or any other form of SMC, as a result of service-connected disabilities.  The examiner is asked whether the Veteran's service-connected disabilities preclude him from dressing himself, keeping himself clean and presentable, or feeding himself?  Is he able to attend to the wants of nature including urination, defecation, and cleaning himself?  Do his disabilities preclude him from being able to protect himself from the hazards and dangers of daily life and environment?  Is he bedridden?  Does he have the anatomical loss or loss of use of any of his appendages?  If so, at what point has loss of use occurred?  Does he have loss of use of any of his extremities such that he would be equally well served by amputation with prosthesis?  All opinions should be supported with explanatory rationale.

4.  Then, schedule the Veteran for a social and industrial survey.  The surveyor should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the surveyor should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The surveyor should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  Then, readjudicate the claims, to include considering whether referral for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted and whether referral for consideration of the assignment of an extraschedular rating for a left brachial plexus disability is warranted pursuant to 38 C.F.R. § 3.321(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




